WiNBORNE, J.
Careful consideration of the several exceptive assignments, upon which defendant relies on this appeal, fails to show cause for disturbing the judgments in the trial below.
The first assignment relating to the refusal of the court to grant motion for continuance on account of absence of material witnesses, and the fourth relating to the court stating to the jury the agreement that the jury should consider as evidence what the absent witnesses would testify, if present at the trial, may be considered together. Defendant contends that although generally the matter of a continuance is addressed to the sound discretion of the court, the refusal of continuance in this case denied to him his constitutional right in a criminal prosecution to be informed of the accusation against him and to confront his accusers and witnesses with other testimony. North Carolina Constitution, Article I, section 11. He relies upon S. v. Whitfield, 206 N. C., 696, 175 *45S. E., 93, 293 U. S., 556, 55 S. C., 658, 79 L. Ed., 658, where denial of petition for writ of certiorari is recorded, of which notation appears in 207 N. C., 878. In that case it is stated that “the rule undoubtedly is, that the right of confrontation carries with it not only the right to face one’s ‘accusers and witnesses with other testimony’ (sec. 11, Bill of Rights), but also the opportunity fairly to present one’s defense”; . . . that “a right observed according to form, but at variance with substance, is a right denied,” citing eases, among others, Powell v. Alabama, 287 U. S., 45; and “that a reasonable time for the preparation of a defendant’s case should be allowed counsel appointed by the court to defend him commends itself, not only as a rule of reason, but also as a rule of law, and is so established by the decisions.” But, continuing, the Court there said: “On the other hand, it is equally well established in this jurisdiction that a motion for a continuance is addressed to the sound discretion of the trial court, and its ruling thereon is not subject to review on appeal, except in a case of manifest abuse,” citing S. v. Lea, 203 N. C., 13, 164 S. E., 736; S. v. Banks, 204 N. C., 233, 167 S. E., 851, and other-cases.
Applying these principles to the case in hand, we cannot say, as a matter of law, that, in denying the motion for continuance, the court took from defendant his constitutional right of' confrontation. To the contrary, it appears that the court, through the agreement of the solicitor, went far in giving defendant the benefit of what the absent witnesses would have testified if present. In absence of a clear showing of error, the exception must be overruled. See S. v. Whitfield, supra, and cases cited.
Exception is taken to the ruling of the court in sustaining objection by State to this question asked the witness Ross: “Did you ever hear J. T. Collins threaten the life of the defendant?” If this question were proper, the record fails to show what the witness would have answered. Hence, the ruling of the court must be sustained, as no error is shown. S. v. Thomas, 220 N. C., 34, 16 S. E. (2d), 399, and numerous other cases.
Other assignments relate to the charge.
The court, in defining murder in the first degree, murder in the second degree, and manslaughter, instructed the jury that “it is the law of this State, . . . that where one admits or it is proven that he has killed another with a deadly weapon, then that raises a presumption of murder in the second degree, that is, it raises a presumption that one has killed unlawfully and that it was done with malice, and from there on, to create murder in the first degree, the State must establish premeditation and deliberation. To create manslaughter, the defendant, not the State, has the burden of showing that there was no malice, in which event it is *46reduced to manslaughter; and if he would be entirely absolved, he must go further and establish that the killing was not unlawful, that is, that it was done in self-defense.”
Defendant challenges the correctness of the last sentence of this instruction, that is, the sentence beginning with the words “To create manslaughter,” contending that under the law defendant has no such burden, and citing as authority the case of S. v. Howell, 218 N. C., 280, 10 S. E. (2d), 815. The Howell case, supra, is distinguishable from case in hand in factual situation. There the defendant, upon being arraigned, entered a plea of not guilty, and did not testify in his own behalf or offer any other witness. The law as discussed there must be read in the light of the facts in that case. “The law discussed in any opinion is set within the framework of the facts of that particular case.” Barnhill, J., in Light Co. v. Moss, 220 N. C., 200, 17 S. E. (2d), 10. In the present ease, while he pleaded not guilty, defendant testified in his own behalf and stated that when J. T. Collins “cut me on the finger, I cut him,” and that “when I looked around my wife was coming at me with a peach bag, drawing back like that. ... At that time I guess I was a little madder than I should have been. I don’t know how many times I cut her.” Moreover, it is not contended that J. T. Collins and the wife of defendant did not die as result of the wounds intentionally inflicted by defendant with a butcher knife; nor is there any contention that the deaths were accidental. On the contrary, defendant pleads self-defense.
Murder in the first degree is the unlawful killing of a human being with malice and with premeditation and deliberation. Murder in the second degree is the unlawful killing of a human being with malice, but without premeditation and deliberation. Manslaughter is the unlawful killing of a human being without malice and without premeditation and deliberation. These definitions of murder in the first degree, murder in the second degree and manslaughter are too firmly imbedded in the law to require citation of authority. Moreover, the law is well established in this State that the intentional killing of a human being with a deadly weapon implies malice, and, if nothing else appears, constitutes murder in the second degree. And when this implication is raised by an admission or proof of the fact of an intentional killing, the burden is on the defendant to show to the satisfaction of the jury facts and circumstances sufficient to reduce the homicide to manslaughter or to excuse it. S. v. Capps, 134 N. C., 622, 46 S. E., 730; S. v. Quick, 150 N. C., 820, 64 S. E., 168; S. v. Benson, 183 N. C., 795, 111 S. E., 869; S. v. Gregory, 203 N. C., 528, 166 S. E., 387; S. v. Keaton, 206 N. C., 682, 175 S. E., 296; S. v. Terrell, 212 N. C., 145, 193 S. E., 161; S. v. Robinson, 188 N. C., 784, 125 S. E., 617; S. v. Mosley, 213 N. C., 304, 195 S. E., 830; S. v. Debnam, 222 N. C., 266, 22 S. E. (2d), 562.
*47In the Keaton case, supra, the rule is stated in this manner: “If a defendant who has intentionally killed another with a deadly weapon would rebut the presumption arising from such showing or admission, he must establish to the satisfaction of the jury the legal provocation which will take from the crime the element of malice and thus reduce it to manslaughter, or which will excuse it altogether on the ground of self-defense, unavoidable accident or misadventure.”
Therefore, when in the light of these principles, applied to the facts in the present case, that portion of the charge to which the exception relates, is read in connection with that which immediately precedes, there is no error. “An exception of this sort must be considered in connection with the entire charge and is not to be determined by detaching clauses from their appropriate setting,” Adams, J., in S. v. Ellis, 203 N. C., 836, 167 S. E., 67. “The charge is to be construed contextually,” Stacy,. C. J., in S. v. Grass, ante, 31, citing S. v. Lee, 192 N. C., 225, 134 S. E., 458.
Applying this principle to the present case it is true that, in that portion of the charge immediately preceding that to which the exception is directed, the word “intentionally” does not appear before the word “killed” in the clause “that where one admits or it is proven that he has killed another with a deadly weapon,” upon which the presumption of murder in the second degree arises. But, as the correctness of the portion to which exception is taken is predicated upon that which precedes, that which precedes must be a correct charge. Nevertheless, as it is not here contended that the deaths of the deceased persons were accidental, and as defendant admits the cutting and resultant deaths, and pleads self-defense, that the cutting was intentional is apparent, and, hence, there is no error, S. v. Debnam, supra, for which a new trial can be ordered.
There are other exceptions to excerpts from the charge, which standing alone may be subject to challenge, but, as in the foregoing, when severally read in connection with the portion of the charge immediately preceding, or immediately following, each, as the case may be, that is, construed contextually, they are free from error. To treat them seriatim would be mere repetition.
It is proper to point out, however, that, while no objection is taken, and no exception is directed thereto, a discrepancy appears upon the face of the record. In case Number 731 defendant is charged with the murder of one Cora Lee Utley, and the judgment in that case reads, “James Utley, you have been indicted, tried and convicted by a jury of your county of the murder in the first degree of one Carrie Lee Utley, etc.” Nevertheless, the evidence in the record shows that the real name of the murdered woman, wife of defendant, is Cora Lee Utley as named in the *48indictment. Furthermore, the record shows that the court, in its charge to the jury, referring to the indictment and to the evidence, gives-her name as Cora Lee Utley. And the verdict of the jury is “that the defendant is guilty of murder in the first degree in both counts” — one of the counts being the charge of the murder of one Cora Lee Utley. • Manifestly, there is no uncertainty in the identity of the person. Therefore, the name as used in the judgment comes within the rule of idem sonans and is not a fatal variance. For cases in which, upon identity being established, the principle has been applied in this State, see S. v. Upton, 12 N. C., 513, “Anne” and “Anny”; S. v. Patterson, 24 N. C., 346, “Deadema” and “Diadema”; S. v. Houser, 44 N. C., 410, “William Michaels” and “William H. Michal”; S. v. Johnson, 67 N. C., 55, “Susan,” “Susanna” and “Susie”; S. v. Lane, 80 N. C., 407, “J. B. Runkins” and “J. B. Rankin,” and “Dulks & Helker” and “Helker & Duts”; S. v. Covington, 94 N. C., 913, “Hawood” and “Haywood”; S. v. Hare, 95 N. C., 682, “Willis Fain” and “Willie Fanes”; S. v. Collins, 115 N. C., 716, 20 S. E., 452, “Major Vass” and “Major Vase”; S. v. Hester, 122 N. C., 1047, 29 S. E., 380, “Thomas R. Robertson” and “Thomas Robertson”; S. v. Drakeford, 162 N. C., 667, 78 S. E., 308, “Lila Hatcher” and “Liza Hatcher”; S. v. Chambers, 180 N. C., 705, 104 S. E., 670, misspelling of Tolbert; S. v. Donnell, 202 N. C., 782, 164 S. E., 352, “R. B. Andrews” and “R. B. Andrew”; S. v. Whitley, 208 N. C., 661, 182 S. E., 338, “Cannon Mills Company” and “Cannon Mills”; S. v. Dingle, 209 N. C., 293, 183 S. E., 376, “Gernie Williams” and “Germie Williams”; S. v. Reynolds, 212 N. C., 37, 192 S. E., 871, “Oakes Clement” and “Okes Clement”; S. v. Vincent, 222 N. C., 543, 23 S. E. (2d), 832, “Vincent” and “Vinson.”
The setting under which the homicides were committed, as revealed by the evidence, lends little, if any, support to defendant’s plea of self-defense. Yet the court fairly presented the question, and gave to defendant full benefit of the principle. The jury, however, were not satisfied, and rejected the plea. Moreover, there is strong evidence to support the verdicts of murder in the first degree. No reversible error appears on this record. Hence, in the judgments below we find
No error.